Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-13-2004

Beatty v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-4843




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Beatty v. Comm Social Security" (2004). 2004 Decisions. Paper 234.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/234


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEAL
                           FOR THE THIRD CIRCUIT


                                     No. 03-4843


                           CHARLES EDWARD BEATTY,

                                                Appellant

                                           v.

                             JO ANNE B. BARNHART,
                           Commissioner of Social Security


                   On Appeal from the United States District Court
                      for the Western District of Pennsylvania
                            (D.C. Civil No. 03-cv-00690)
                     District Judge: Hon. Donetta W. Ambrose


                      Submitted Under Third Circuit LAR 34.1(a)
                                  October 8, 2004

       BEFORE: SLOVITER, VAN ANTWERPEN and COW EN, Circuit Judges

                              (Filed October 13, 2004 )


                                       OPINION


COWEN, Circuit Judge.

      Charles Edward Beatty appeals a final order of the District Court granting

summary judgment in favor of the Commissioner of Social Security (the
“Commissioner”) on the issue of whether an Administrative Law Judge (“ALJ”) properly

denied disability insurance benefits under the Social Security Act, 42 U.S.C. § 401 et seq.

(the “Act”). The District Court had jurisdiction under 42 U.S.C. § 405(g), and we have

jurisdiction under 28 U.S.C. § 1291. Because we agree with the District Court that the

ALJ’s decision was supported by substantial evidence, we will affirm.

       We review de novo a district court’s decision affirming a denial of benefits under

the Act. Plummer v. Apfel, 186 F.3d 422, 427 (3d Cir. 1999). We must uphold the denial

if it is supported by substantial evidence, even if we would have decided differently as an

original matter. Hartfranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999). Substantial

evidence “does not mean a large or considerable amount of evidence, but rather such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Id. Because we write for the benefit of the parties involved, we need not

detail the extensive medical and procedural history of this case. The parties agree that the

relevant time period at issue in this appeal is the period between July 14, 1994 and

December 31, 1995.

       As part of the inquiry in determining whether a claimant is entitled to disability

insurance benefits, an ALJ must consider whether the claimant’s disability prevents him

from doing any other work which exists in the national economy, in light of his age,

education, work experience, and residual functional capacity. 20 C.F.R. § 404.1520;

Sykes v. Apfel, 228 F.3d 259, 262-63 (3d Cir. 2000). An ALJ is required to consider all



                                             2
the medical evidence and give some reason for discounting evidence that is rejected.

Plummer, 186 F.3d at 429. When there is a conflict in the evidence, an ALJ may choose

which evidence to credit but “cannot reject evidence for no reason or for the wrong

reason.” Id. (internal citation omitted). Beatty argues that the ALJ erred in his

determination that he was capable of performing sedentary work with a sit and stand

option because the ALJ failed to consider the medical opinions of one of his treating

physicians, Dr. Kitsko. He further argues that the District Court erred in conducting its

own evaluation of Dr. Kitsko’s medical record evidence in determining that the ALJ did

not so err. The Commissioner responds that Dr. Kitsko’s opinions as to Beatty’s residual

functional capacity are essentially identical to those of Beatty’s primary treating

physician, Dr. Marquart, who opined that Beatty was able to perform sedentary work.

       Upon review of the record, it is clear that none of the evidence from Dr. Kitsko is

in conflict with the ALJ’s discussion of the medical record. Dr. Kitsko originally opined

that Beatty could perform sedentary work that provided for postural changes in his report

dated July 14, 1994, only three days before the time period at issue commenced.

Although Beatty seeks to disregard this evidence as falling outside the relevant time

period, he has not identified any evidence in the record in which Dr. Kitsko opines

differently as to his functional capacity. Contrary to Beatty’s assertion, the October 3,

1995 job analysis report establishes that Dr. Kitsko believed him to be physically capable

of performing the duties of gatekeeper at a construction site, an opinion identical to that



                                              3
of his primary treating physician Dr. Marquart, which the ALJ discussed at length. Thus,

there is no indication that the ALJ failed to consider the evidence submitted by Dr.

Kitsko. We agree with the District Court that the ALJ’s decision is supported by

substantial evidence.

       For the foregoing reasons, the judgment of the District Court entered on October

23, 2003, will be affirmed.




                                             4